United States Department of Labor
Employees’ Compensation Appeals Board

L.E., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
San Antonio, TX, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-859
Issued: August 16, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 26, 2013 appellant filed a timely appeal from the January 25, 2013 decision
of the Office of Workers’ Compensation Programs(OWCP).Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained more
than 57 percent bilateral hearing loss, for which he received a schedule award.
FACTUAL HISTORY
On April 10, 2012 appellant, then a 42-year-old customs and border protectionofficer,
filed an occupational disease claim for hearing loss that he attributed to factors of his
1

5 U.S.C. § 8101 et seq.

employment. He first became aware of his condition on October 19, 2011 and realized that it
was caused or aggravated by his employment on November 12, 2011. Appellant did not stop
work.
On May 21,2012 appellant requested a schedule award.He submitted a March 21, 2012
report and audiogram from Dr. Rafael Arredondo, a Board-certified otolaryngologist. The
audiogram noted hearing levels of 70, 70, 65 and 65 decibels in the right ear and 40, 45, 40 and
40 decibels in the left ear at hertz (Hz) levels of 500, 1,000, 2,000 and 3,000 respectively.
Audiograms of October 19 and November 21, 2011 showed lower levels of hearing loss.
By letter dated September 6, 2012, OWCPreferred appellant for a second opinion,
together with a statement of accepted facts, to Dr. Gregory S. Rowin, a Board-certified
otolaryngologist.2
In a report dated October 2, 2012, Dr. Rowinreviewed appellant’s history of noise
exposure and medical treatment. He explained that appellant was seen for evaluation of his
hearing, which slowly worsened over the past 15 years. Appellant workedaround loud noises in
the course of his employment and was encouraged to wear ear protection. On examination, the
audiological test revealed bilateral neurosensory hearing loss down to a four tone average of
about 70 decibels, a little worse in the right ear, but with fair good speech discrimination.
Appellant’s ears appeared normal, thetympanic membranes were intact and external auditory
canals were within normal limits. Dr. Rowin opined that appellant had bilateral neurosensory
hearing loss down a four tone average of about 35 decibels with good speech discrimination.
Henoted that appellant had sensorineural hearing loss in excess of what would normally result
from presbycusis. Dr. Rowin opined that the workplace noise exposure caused the hearing loss.
For the left ear, there was moderate-to-severe sensorineural hearing loss and, for the right ear,
severe-to-profound sensorineural hearing lossfrom loud noise exposure. Dr. Rowin
recommended ear protection and binaural hearing aids. He advised that an audiological
evaluation was performed to include audio and tympanograms.3 The audiometric testing
ofOctober 2, 2012 revealed hearing levels of 75, 70, 80 and 85 decibels in the right ear and 50,
50, 60 and 65 decibels in the left ear at the frequency levels of 500, 1,000, 2,000 and 3,000 Hz
respectively. Auditory discrimination scores were 72 percent in the right ear and 80 percent in
the left ear. Dr. Rowin calculated that appellant sustained 78.75 percent monaural hearing
impairment in the right ear and 46.87 percent monaural hearing impairment in the left ear. He
calculated binaural hearing impairment and added five percent impairment for tinnitus that
impacted the ability to perform activities of daily living. Dr. Rowin concluded that appellant had
a total of 57.1 percent binaural hearing impairment.He noted a maximum medical improvement
date of October 2, 2012.
On October 18, 2012 OWCP referredthe medical record to an OWCP medical adviser for
an impairment rating in accordance with the American Medical Association,Guides to the
2

In a statement of accepted facts, OWCP indicated that appellant was exposed to noise from gas and diesel
engines, trains and a train air horn. The sources provided noise levels of unknown decibels and appellant was
exposed to such noise for eight hours per day, five days a week.
3

The audiologist indicated that the audiometer was calibrated on October 13, 2011.

2

Evaluation of Permanent Impairment,(A.M.A., Guides) (6th ed. 2008). In anOctober 18, 2012
report, Dr. Ronald H. Blumnoted appellant’s history and reviewed Dr. Rowin’s report.He agreed
that appellant reached maximum medical improvement on October 2, 2012.Under the A.M.A.,
Guides, the medical adviser noteda binaural hearing loss of52.2 percent to which he added5
percent for tinnitus, yielding a total 57.2 percent. He opined that the noise exposure on the job
was sufficient to be a contributing cause of appellant’s hearing loss and recommended hearing
aids.
By decision dated October 25, 2012, OWCP accepted appellant’s claim for bilateral
hearing loss and tinnitus.
By decision dated January 25, 2013, OWCP granted appellant a schedule award for 57
percent binaural hearing loss. The period of the award ran from October 2, 2012 to
December 8, 2014.
LEGAL PRECEDENT
The schedule award provision of FECA provides compensation to employees sustaining
permanent loss or loss of use, of specified members of the body.4 FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such a determination is a matter which results in the sound discretion of OWCP.
For consistent results and to ensure equal justice, the Board has authorized the use of a single set
of tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides
has been adopted by OWCP for evaluating schedule losses and the Board has concurred in such
adoption.5
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.6 Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged.7 The remaining amount is multiplied by a
factor of 1.5 to arrive at the percentage of monaural hearing loss.8 The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the
amount of the binaural hearing loss.9 The Board has concurred in OWCP’s adoption of this
standard for evaluating hearing loss.10
4

5 U.S.C. § 8107.

5

See 20 C.F.R. § 10.404; Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

6

A.M.A., Guides at 250.

7

Id.

8

Id.

9

Id.

10

Donald E. Stockstad, 53 ECAB 301 (2002); petition for recon.,granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002); Reynaldo R. Lichtenberger, 52 ECAB 462 (2001).

3

Regarding tinnitus, the A.M.A., Guides provide that tinnitus is not a disease but rather a
symptom that may be the result of a disease or injury.11 It state that, if tinnitus interferes with
activities of daily living, including sleep, reading (and other tasks requiring concentration),
enjoyment of quiet recreation and emotional well-being, up to five percent may be added to a
measurable binaural hearing impairment.12
ANALYSIS
OWCP referred appellant to Dr. Rowin, a Board-certified otolaryngologist, for a second
opinion evaluation. Dr. Rowinexamined appellant, obtained audiological testing and determined
that appellant sustained a 57 percent binaural hearing impairment.Under the A.M.A., Guides
Dr. Rowin noted maximum medical improvement on October 2, 2012 and recommended hearing
protection. OWCP properly referred the medical evidence to an OWCP medical adviser for
review.
In his October 18, 2012 report, Dr. Blum concurred with the findings and conclusion of
Dr. Rowin.13 Heapplied the A.M.A., Guides to the October 2, 2012 audiogram to rate57 percent
binaural hearing loss. In accordance with page 247 of the A.M.A., Guides, the medical
adviseraveraged appellant’s hearing levels of 75, 70, 80 and 85 decibels in the right ear and 50,
50, 60 and 65 decibels in the left ear at Hz levels of 500, 1,000, 2,000 and 3,000, to find average
hearing levels of 56.25 on the left and 77.5 on the right.14 The medical adviser subtracted a
25-decibel fence,15 and multiplied the remaining balance, of 31.25 on the left and 52.5 on the
right, by 1.5 to rate a46.875 percent left ear monaural loss and 78.75 percent right ear monaural
loss.16 Herated57 percent binaural hearing loss by multiplying the lesser left ear monaural loss
of 46.875 percent by 5, adding the greater loss, 78.75 percent for the right ear and dividing this
sum by 6.17 This yielded 52.2 percent rounded down to 52 percent,18to which 5 percent for
tinnitus was added. Dr. Blum arrived at 57 percent total impairment. The Board finds thatthe
medical adviser properly applied the A.M.A., Guides in calculating that appellant sustained
57 percent binaural hearing loss.

11

See A.M.A., Guides 249.

12

Id. R.H., Docket No. 10-2139 (issued July 13, 2011); see also Robert E. Cullison, 55 ECAB 570 (2004).

13

See Hildred I. Lloyd, 42 ECAB 944 (1991).

14

A.M.A., Guides at 247.

15

The A.M.A., Guides provides that when the average of the hearing levels at 500, 1,000, 2,000 and 3,000 Hz is
25 decibels or less, the ability to hear everyday sounds under everyday listening conditions is not impaired. The
subtraction of the 25 decibel fence represents this finding. Id. at 250.
16

Id.

17

Id. at 250.

18

Impairment percentages are rounded to the nearest whole point. Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700.3b (January 2010).

4

Both Dr. Rowin and Dr. Blum properly applied the A.M.A., Guidesto note appellant’s
impairment. OWCP relied upon their opinions to find that appellant sustained 57 percent
binaural hearing loss.19 The Board finds that there is no evidence of greater impairment.20
Appellant may request a schedule award based on evidence of a new exposure or medical
evidence showing progression of an employment-related condition resulting in permanent
impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained greater than 57percent bilateral hearing loss, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT theJanuary 25, 2013decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 16, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

See Linda Beale, 57 ECAB 429 (2006).

20

The Board notes that the audiogram performed for Dr. Arredondo did not conform to OWCP standards on
testing reliability and calibration. Seesupra note 18, Chapter 3.700.4(b)(2) (January 2010).

5

